        Case 1:20-cv-00865-AWI-EPG Document 31 Filed 02/17/21 Page 1 of 1



1
2
3
4
5                                              UNITED STATES DISTRICT COURT

6                                            EASTERN DISTRICT OF CALIFORNIA

7
     TERRENCE JESSE MOORE,                                         Case No. 1:20-cv-00865-AWI-EPG (PC)
8
                          Plaintiff,                               ORDER VACATING INITIAL SCHEDULING
9                                                                  CONFERENCE
               v.
10                                                                 (ECF No. 30)
     HEATHER DIAZ,
11
                          Defendant.
12
13             On December 4, 2020, the Court set an initial scheduling conference in this action. (ECF No.

14   30). The conference is currently set for March 8, 2021, at 3:00 p.m. (Id.). In that same order the

15   Court required the parties to exchange initial disclosures thirty days before the conference and to file

16   scheduling conference statements fourteen days before the conference. (Id.).

17             In light of the coronavirus (COVID-19) pandemic and the evolving coronavirus protocols, the

18   initial scheduling conference is VACATED. The parties are still required to file scheduling

19   conference statements no later than February 22, 2021.1 The Court will issue a scheduling order after

20   reviewing the parties’ scheduling conference statements.

21
22   IT IS SO ORDERED.

23
         Dated:          February 17, 2021                                     /s/
24                                                                    UNITED STATES MAGISTRATE JUDGE
25
26
27
               1
                   The parties are also still required to exchange initial disclosures, but the deadline, February 8, 2021, has already
28   passed.
